UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6092


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL J. THOMPSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00480-TSE-1)


Submitted:    December 14, 2009            Decided:   December 29, 2009


Before NIEMEYER and      MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Thompson, Appellant Pro Se.  Christina Lundberg
Medzius, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    J.   Thompson    challenges    the    district    court’s

order granting the Government’s Fed. R. Crim. P. 35(b) motion. *

We   have   reviewed    the   record    and   find    no    reversible    error.

Accordingly,    we     deny   the      Government’s    motion     to     dismiss

Thompson’s appeal and affirm the district court’s order.                 United

States v. Thompson, No. 1:05-cr-00480-TSE-1 (E.D. Va. filed Dec.

5, 2008; entered Dec. 8, 2008).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




      *
       Thompson did not appeal the district court’s order within
the requisite ten-day appeal period and the Government moved to
dismiss the appeal.   Because Thompson asserted that he did not
receive notice of the district court’s order until after his
time to appeal expired, and because Thompson filed his notice of
appeal within the thirty-day excusable neglect period, this
court remanded the matter to the district court for an excusable
neglect determination. On remand, the district court determined
that Thompson established excusable neglect for his untimely
filing, and the matter has been returned for this court’s
consideration.



                                        2